Exhibit 99.8 PricewaterhouseCoopers LLP Chartered Accountants venue SW, Suite 3100 Calgary, Alberta Canada T2P 5L3 Telephone +1 Facsimile +1 Consent of Independent Auditors We hereby consent to the inclusion in this Annual Report on Form 40-F for the year ended December31, 2010 of OPTI Canada Inc. of our report dated February 9, 2011, relating to the financial statements and the which appear in this Annual Report. Chartered Accountants Calgary, Alberta February 9, 2011 “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate legal entity.
